Citation Nr: 9930608	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2. Entitlement to service connection for a left knee 
disability secondary to the service-connected right foot 
disabilities.

3.  Entitlement to service connection for plantar warts 
secondary to the service-connected right foot disabilities.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left ankle disability secondary to the service-connected 
right foot disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1970.  Service connection is in effect for 
residuals of fractures of the 2nd and 3rd metatarsals, scar 
on the plantar aspect of the right foot, and scars from metal 
fragments to the left leg and foot.  

When this matter was last before the Board of Veterans' 
Appeals (Board), in March 1997, it was remanded to the 
Portland, Oregon Regional Office of the Department of 
Veterans Affairs (VA) for additional development.  
Thereafter, the case was transferred to the Los Angeles, 
California Regional Office (RO) where the requested 
development was completed.   

The Board notes in passing that in a statement submitted to 
the Board in September 1999, the veteran's representative 
referred to findings of a December 1998 dermatology 
examination in which "some scarring . . . at the skin donor 
site on [the veteran's] right medial thigh" was noted.  The 
veteran's representative construed this to be an inferred 
claim for service connection for the "donor site" scarring.  
This information is directed to the RO for such action as is 
deemed appropriate.  


FINDINGS OF FACT

1.  There is no competent medical evidence relating a left 
knee disability to service or to a disease or injury of 
service origin.

2.  The assessment of a physician in a 1994 VA medical 
examination report, to the effect that the veteran has a 
current right ankle disability and plantar warts that are 
associated with a land mine wound that the veteran sustained 
in service, are sufficient to render the veteran's claims of 
service connection for a right ankle disability and plantar 
warts plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of service connection for a right 
ankle disability and plantar warts are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records disclose that in November 1968 
the veteran stepped on a mine with his right foot.  He was 
hospitalized and the wounds of the feet and left leg were 
debrided.  The diagnoses were blast wound of both feet and 
left leg.  It was noted that the veteran suffered wounds to 
the right instep, fractured the right base of the 2nd and 
3rd metatarsals, and had charred wounds of the left leg and 
left foot.  

Service connection is in effect for fracture of the 2nd and 
3rd metatarsals, evaluated as 10 percent disabling, tender 
and painful scar of the plantar aspect of the right foot, 
evaluated as 10 percent disabling, and scars to the left leg 
and foot, residuals of metal fragment wounds, evaluated as 
noncompensable.

The veteran seeks service connection for a right ankle 
disorder, a left knee disability, plantar warts, and a left 
ankle disability.  (With respect to the left ankle 
disability, the veteran seeks to reopen a previously denied 
claim through the submission of new and material evidence).  
It is his primary contention that these disorders are the 
direct result of his service-connected disorders, namely the 
residuals of the injuries that he sustained to his right foot 
and left leg from the land mine explosion in service.  In the 
alternative he argues that his service-connected right foot 
disorder aggravates his right and left ankle disorder, his 
left knee disorder, and his plantar warts, and that he should 
be compensated for that increase in disability in accordance 
with the Court's holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

Left Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F3rd 1264 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

As noted, it is the veteran's primary contention that the 
veteran's left knee disorder is the direct result of his 
service-connected disorders, namely the residuals of the 
injuries that he sustained to his right foot and left leg 
from the land mine explosion in service.  In the alternative 
he argues that his service-connected right foot disorder 
aggravates his left knee disorder, and that he should be 
compensated for that increase in disability in accordance 
with the Court's holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  As stated, the veteran must satisfy as to his claim 
all three elements noted above if that claim is to be well 
grounded.  

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  In this case, painful bilateral knees have been 
shown on examination.  Consequently, for purposes of the 
analysis of whether there is a well grounded claim, the Board 
may concede that the veteran has a left knee disorder.  

The next question for consideration is whether there is 
medical evidence of a nexus between an in-service disease or 
injury and his currently diagnosed disability.  As to the 
veteran's own opinions that he has a left knee disorder that 
is related to his service-connected residuals of a land mine 
explosion, he is not qualified to render a medical opinion 
and his statements cannot serve as competent medical evidence 
of the etiology of any current disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the VA outpatient and hospitalization treatment records 
and VA examination reports.  As noted above, a complete 
review of the medical evidence fails to reveal any medical 
opinion supporting the veteran's contention that his left 
knee disorder is related to his service-connected residuals 
of the land mine explosion.  To the contrary, the single 
medical opinion of record on the subject of etiology, in 
fact, refutes the veteran's contention.  

Specifically, the physician who conducted the VA examination 
in June 1994 concluded that "there is no specific reason to 
think that [the veteran's] knee symptoms are related to his 
military injury."  The examiner opined that the veteran 
"probably would have developed bilateral knee symptoms even 
without the military injury," and concluded "there is no 
probable causal relationship between the pain at both knees 
at the present time versus the military injury."

The Board must conclude that the veteran has not satisfied a 
requisite for a well grounded claim, namely medical evidence 
of a nexus between an in-service disease or injury and the 
claimed left knee disability.  In that regard, the veteran is 
advised that in order to present a well-grounded claim of 
service connection for a left knee disability, he must submit 
competent medical evidence showing he currently has such a 
disorder that is linked or related to service or to a 
service-connected disability, by way of etiology or 
aggravation.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Allen v. Brown, 7 Vet. App. 439 
(1995).  Since a well-grounded claim has not been submitted, 
and there is no indication of the existence of pertinent 
evidence that could make the claim well grounded, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to his claim of service 
connection for that disorder.  38 U.S.C.A. § 5107(a).  Epps 
v. Gober, 126 F3rd 1264 (Fed. Cir. 1997).

Right Ankle Disability and Plantar Warts

The veteran was accorded a VA orthopedic examination in June 
1994.  The resulting assessments included a right ankle 
condition with history of pain in service following an 
explosion injury with chronic pain since then and continued 
symptoms diagnosed as chronic synovitis; and a left ankle 
condition with a history of pain starting in about 1975 with 
pain diagnosed as chronic synovitis.  The examiner exclaimed 
that the veteran had right ankle pain with the military 
injury, and that the veteran's "continuing right ankle pain 
probably relates to the military explosion."  The examiner 
stated further that in his opinion, that there is no probable 
causal relationship between the symptoms at the left foot 
versus the military injury at the right foot and ankle.  He 
also stated, however, that "favoring the right foot probably 
has worsened some of these symptoms that started on their 
own."  The examiner expressed the opinion that a 
dermatological consultation was needed regarding the status 
of callus versus warts. 

In December 1998, the veteran underwent a VA dermatology 
examination.  The examining dermatologist explained that 
"warts are due to a virus [and] susceptibility to wart virus 
is an inherited trait, as is resistance to wart virus."  He 
noted further that the veteran "is obviously subject to 
warts and would be more inclined to develop them especially 
in sites of injury or scarring such as his land mine 
explosion damage."

The foregoing medical assessments, taken in conjunction with 
the other pertinent evidence of record, are in the opinion of 
the Board sufficient to render the veteran's claims of 
service connection for a right ankle disability and plantar 
warts "plausible" inasmuch as they serve to establish the 
presence of current disability which arguably has some 
connection (nexus) to the veteran's period of active military 
service, by way of etiology and/or aggravation.  Under such 
circumstances, the veteran's claim of service connection for 
a right ankle disability and plantar warts well grounded, and 
thus worthy of further development.  


ORDER

The claim for service connection for a left knee disability 
is not well grounded.

The claims for service connection for a right ankle 
disability and plantar warts are well grounded.


REMAND

Initially, it is noted that VA has a duty to assist in the 
development of a well grounded claim.  Since a well-grounded 
claim for service connection for a left knee disability has 
not been submitted, and there is no indication of the 
existence of pertinent evidence that could make that claim 
well grounded, the VA is not obligated by statute to assist 
the veteran in the development of facts pertinent to his 
claim of service connection for that disorder.  38 U.S.C.A. 
§ 5107(a).  Epps v. Gober, 126 F3rd 1264 (Fed. Cir. 1997).  
On the other hand, given the finding that the claims of 
service connection for a right ankle disability and a plantar 
warts have been found to be well grounded, VA retains the 
duty to assist in the development of those claims.  

When this matter was last before the Board, inter alia, it 
was requested that the veteran be scheduled for a 
comprehensive VA orthopedic examination and a comprehensive 
VA dermatology examination (as to the plantar wart disorder) 
to determine the nature and etiology of his right ankle and 
plantar wart disorders.  The orthopedic examiner was 
requested to specifically express an opinion as to the cause 
of the disorders, including degenerative arthritis and/or 
synovitis of the right ankle.  The dermatology examiner was 
requested to specifically express an opinion as to the cause 
of the plantar warts and as to whether the plantar warts 
found in service are related to any current plantar warts 
found.  The examiners were also asked to comment on the 
degree of impairment of those nonservice-connected right and 
left ankle, and plantar wart disorders that are attributable 
to the service-connected right foot disability.  Complete 
rationale for all opinions expressed were asked to be 
provided.  It was specifically asked that the claims folder 
and a copy of the remand be made available to each examiner 
and reviewed prior to the examination.

Pursuant to the Board's remand, a VA orthopedic examination 
was conducted in June 1997.  Unfortunately, the examination 
report did not include findings relevant to the requested 
opinions regarding the right ankle.  Furthermore, x-rays of 
the ankles taken in conjunction with that examination were 
found by the interpreting radiologist to be unsatisfactory 
and incomplete due to the poor technical quality of the 
films.  It was requested by the radiologist that they be 
repeated.  There is no indication that this was done.  
Finally, there is no indication in the report of the 
orthopedic examination that the examiner was able to review 
the veteran's claims file prior to the examination.  

With respect to the dermatology examination that was 
conducted in December 1998, although it appeared to be very 
thorough, it is noted that in his findings, the examiner 
stated that there were "no warts in the V-shaped scar on the 
mid sole of [the veteran's] left foot but there is a solitary 
wart near his little toe which is occasionally tender-not 
disabling but uncomfortable."  This description carried 
forward to the examiner's diagnoses.  Notwithstanding the 
examiner's reference to the sole of the veteran's left foot 
as noted above, there was included color photographs with the 
report that depicted the veteran's left leg, right thigh, and 
the sole of the right foot.  A photograph of the left foot 
was not included, but the photograph of the sole of the right 
foot displayed a V-shaped scar.  Although this photograph 
appears to be more consistent with the medical history of the 
land mine wound than the examiner's description, the Board is 
precluded from making a medical judgment absent an expert 
opinion in that regard.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Second, the dermatologist explained that "warts are due to a 
virus [and] susceptibility to wart virus is an inherited 
trait, as is resistance to wart virus."  He noted further 
that the veteran "is obviously subject to warts and would be 
more inclined to develop them especially in sites of injury 
or scarring such as his land mine explosion damage."  
Finally, the examiner concluded that this wart is not the 
same wart present while in the service but it is due to the 
susceptibility to the virus.  The examiner did not 
specifically comment on the degree of impairment of the 
veteran's plantar wart disorder that could be attributable to 
the service-connected right foot disability, as was requested 
in the Board remand, in response to the question posed by the 
Allen case.  

For purposes of clarification, the Board notes that in Allen 
the Court of Appeals for Veterans Claims (the Court) held 
that "when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  An essential underlying question posed by 
Allen is whether there has been a measurable permanent 
increase of a non-service connected disability by a service-
connected disability.

The Board is restrained by Court precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional examination consistent 
with the directives posed in the Board's prior remand.  

Finally, it is noted that with respect to the issue of 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left ankle disability secondary to the service-connected 
right foot disabilities, the RO had determined that the newly 
submitted evidence was not material and the case was not 
reopened.  This determination was based upon the finding that 
there was not a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the prior outcome in accordance with the 
holding of the Court in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The Board notes, however, that the Federal Circuit Court of 
Appeals' in the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) invalidated the Colvin standard upon which the RO 
had relied in deciding the new and material issue in the 
instant case on the grounds that it could impose a higher 
burden on a veteran than imposed by 38 C.F.R. § 3.156.  

Under the circumstances of this case, the Board is of the 
opinion that additional development and adjudication is 
required.  The case is REMANDED to the RO for the following:

1.  The veteran should be asked to submit 
any additional evidence that he may have 
pertinent to the issue currently on 
appeal.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature, extent and etiology 
of any right ankle disorder.  All 
indicated tests and studies should be 
performed.  The veteran's claims file and 
a separate copy of this remand must be 
made available to the examiner prior to 
the examination, and that fact should be 
documented for the record.  The examiner 
is requested to review the claims folder 
and provide an opinion as to the etiology 
of any right ankle disorder, if found.  
The examiner should at the very least 
provide an opinion, with complete 
rationale, as to whether it is unlikely, 
at least as likely as not, or likely, 
that any such disorder was caused or 
chronically worsened (a measurable 
permanent increase) by the veteran's 
service-connected right foot, and or left 
leg and foot disability. 

3. The RO should schedule the veteran for 
a VA dermatology examination to determine 
the nature, extent and etiology of any 
plantar warts disorder.  All indicated 
tests and studies should be performed.  
The veteran's claims file and a separate 
copy of this remand must be made 
available to the examiner prior to the 
examination, and that fact should be 
documented for the record.  The examiner 
is requested to review the claims folder 
and provide an opinion, with complete 
rationale and without resort to 
speculation, as to the etiology of any 
current plantar warts disorder, if found.  
The examiner should at the very least 
provide an opinion, with complete 
rationale, as to whether it is unlikely, 
at least as likely as not, or likely, 
that any plantar warts disorder found was 
caused or chronically worsened (a 
measurable permanent increase) by the 
veteran's service-connected right foot, 
and/or left leg and foot disability.  The 
examiner should specifically express an 
opinion as to whether the plantar warts 
found in service are related to his 
current plantar warts.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in its entirety.  After 
undertaking any development deemed 
appropriate in addition to that requested 
above, the RO should re-adjudicate the 
issues currently on appeal in accordance 
with the directives set forth above. In 
the adjudication of the veteran's claim 
for secondary service connection, the 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995), must be considered, as it 
relates to whether the veteran's service-
connected disorder may have caused or 
aggravated the veteran's right ankle 
and/or left ankle disorder, if found.  
With regard to petitions to reopen the 
previously and finally disallowed claims 
of entitlement to service connection for 
a left ankle disability, the RO must 
conduct a three-part analysis as to each 
such issue, first, whether evidence 
submitted is "new and material" under 
38 C.F.R. § 3.156(a) as delineated in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); second, if it finds the evidence 
is "new and material" immediately upon 
reopening it must determine whether the 
claim is well grounded, based upon all of 
the evidence, presuming its credibility; 
and third, if the claim is well grounded 
to proceed to the merits, but only after 
ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also 
Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals


 

